                IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

ORTHOTIC & PROSTHETIC CENTERS,
INC., a Florida corporation,
                                                   Case No. 8:18-cv-02609-SDM-SPF
             Plaintiff
vs.

LEVEL FOUR ORTHOTICS AND
PROSTHETICS, INC., a North Carolina
corporation,

             Defendant.


    DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

       Defendant Level Four Orthotics and Prosthetics, Inc. (“Defendant” or “Level Four”)

submits this Answer, Affirmative Defenses, and Counterclaim to Orthotic & Prosthetic Centers,

Inc.’s (“Plaintiff” or “O&PCI”) Complaint. 1          Level Four denies all allegations and

characterizations of the Complaint except those expressly admitted below.          Level Four’s

investigation and discovery regarding the acts of the Complaint are ongoing, and Level Four

reserves the right to amend or supplement this Answer as may be necessary.

                         RESPONSE TO “NATURE OF THE CASE”

       1.     Level Four admits that Plaintiff’s Complaint purports to seek injunctive and

monetary relief arising under the Lanham Act, 15 U.S.C. § 1125(a), and Florida’s trademark and

unfair competition common laws.        Level Four denies any remaining allegations in this

Paragraph.



1
 Because “OPC” is an alleged trademark at issue in this case, Level Four objects to Plaintiff
Orthotic & Prosthetic Centers, Inc.’s characterization of itself as “OPC” and refers to Plaintiff
Orthotic & Prosthetic Centers, Inc. instead as “Plaintiff” or “O&PCI.”



                                               1
                                 RESPONSES TO “PARTIES”

       2.      Level Four is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph and on that basis denies them.

       3.      Denied.

       4.      Level Four admits that it maintains a place of business at 2534 Empire Drive,

Winston-Salem, North Carolina 27103, and that Level Four operates clinics in the state of

Florida. Level Four denies any remaining allegations in this Paragraph.

       5.      Level Four admits that it offers high quality prosthetics, orthotics, and cranial

remodeling. Level Four denies any remaining allegations in this Paragraph.

                     RESPONSES TO “JURISDICTION AND VENUE”

       6.      This Paragraph contains conclusions of law to which no response is required. To

the extent this Paragraph may be deemed to contain factual allegations, Level Four denies them.

       7.      This Paragraph contains conclusions of law to which no response is required. To

the extent this Paragraph may be deemed to contain factual allegations, Level Four admits that it

conducts business and has clinics in Florida. Level Four denies any remaining allegations in this

Paragraph.

       8.      This Paragraph contains conclusions of law to which no response is required. To

the extent this Paragraph may be deemed to contain factual allegations, Level Four denies them.

       9.      This Paragraph contains conclusions of law to which no response is required. To

the extent this Paragraph may be deemed to contain factual allegations, Level Four denies them.

       10.     This Paragraph contains conclusions of law to which no response is required. To

the extent this Paragraph may be deemed to contain factual allegations, Level Four denies them.

       11.     This Paragraph contains conclusions of law to which no response is required. To

the extent this Paragraph may be deemed to contain factual allegations, Level Four denies them.


                                                 2
       12.     This Paragraph contains conclusions of law to which no response is required. To

the extent this Paragraph may be deemed to contain factual allegations, Level Four denies them.

                      RESPONSES TO “FACTUAL BACKGROUND”

       13.     Denied.

       14.     Denied.

       15.     Denied.

       16.     Level Four is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph and on that basis denies them.

       17.     Level Four is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph and on that basis denies them.

       18.     Level Four is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph and on that basis denies them.

       19.     Level Four is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph and on that basis denies them.

       20.     Denied.

       21.     Level Four is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph and on that basis denies them.

       22.     Level Four is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph and on that basis denies them.

       23.     Level Four admits only that the online records of the United States Patent and

Trademark Office (“USPTO”) list Plaintiff as the owner of U.S. App. No. 87/917,850, submitted

May 11, 2018 based on Section 1(a) of the Lanham Act for “fabrication of orthotic and

prosthetic devices” in International Class 10 and “fitting of orthotic and prosthetic devices” in

International Class 44. Level Four is without knowledge or information sufficient to form a


                                                 3
belief as to the truth of any remaining allegations contained in this paragraph and on that basis

denies them.

       24.     Level Four is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph and on that basis denies them.

       25.     Denied.

       26.     Denied.

       27.     Denied.

       28.     Level Four is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph and on that basis denies them.

       29.     This Paragraph contains conclusions of law to which no response is required. To

the extent this Paragraph may be deemed to contain factual allegations, Level Four denies them.

       30.     Admitted. Further responding, Level Four states that it or its subsidiaries have

operated continuously since 1981.

       31.     Level Four admits that it has a place of business in North Carolina and offers

orthotic, prosthetic, and cranial remodeling products and services.        Level Four is without

knowledge or information sufficient to form a belief as to the truth of any remaining allegations

contained in this Paragraph and on that basis denies them.

       32.     Level Four admits that on May 1, 2008, Level Four filed U.S. Trademark

Application No. 87/901,871 for the word mark RESTORE OPC.                  Level Four denies any

remaining allegations in this Paragraph.

       33.     Admitted.

       34.     Denied.

       35.     Denied.




                                                 4
       36.     Level Four admits that on October 17, 2018 Level Four launched a website hosted

at <restoreopc.com> and at that time Level Four announced that it was rebranding as Restore

OPC. Level Four denies any remaining allegations in this Paragraph.

       37.     Denied.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     Denied.

       42.     Denied.

       43.     Denied.

       44.     Denied.

       45.     Denied.

       46.     Denied.

       47.     Admitted.

       48.     Admitted.

       49.     Denied.

       50.     Denied.

       51.     Denied.

       52.     Denied.

       53.     Denied.

       54.     Level     Four    admits   that   the   goods   and   services   described   through

<restoreopc.com> are for Level Four’s commercial gain. Level Four denies any remaining

allegations in this Paragraph.




                                                  5
       55.    Denied.

       56.    Denied.

       57.    Denied.

       58.    Denied.

       59.    Denied.

       60.    Denied.

       61.    Denied.

                         RESPONSES TO “COUNT I”
               (UNFAIR COMPETITION UNDER THE LANHAM ACT)
                            (15 U.S.C. § 1125(A))

       62.    Level Four incorporates by reference the responses to the allegations in

Paragraphs 1-61.

       63.    Denied.

       64.    Denied.

       65.    Denied.

       66.    Denied.

       67.    Denied.

       68.    Denied.

                         RESPONSES TO “COUNT II”
             (FLORIDA COMMON LAW TRADEMARK INFRINGEMENT)

       69.    Level Four incorporates by reference the responses to the allegations in

Paragraphs 1-68.

       70.    Denied.

       71.    Denied.

       72.    Denied.




                                          6
       73.    Denied.

       74.    Denied.

       75.    Denied.

       76.    Denied.

                            RESPONSES TO “COUNT III”
                   (FLORIDA COMMON LAW UNFAIR COMPETITION)

       77.    Level Four incorporates by reference the responses to the allegations in

Paragraphs 1-76.

       78.    Denied.

       79.    Denied.

       80.    Denied.

       81.    Denied.

       82.    Denied.

       83.    Denied.

       84.    Denied.

       85.    Denied.


                                AFFIRMATIVE DEFENSES

       Subject to the responses above, Level Four alleges and asserts the following defenses in

response to the Plaintiff’s allegations, undertaking the burden of proof only if required by law,

regardless of how such defenses are denominated.        In addition to the affirmative defenses

described below, subject to the responses above, Level Four specifically reserves all rights to

allege additional affirmative defenses that become known through the course of litigation and

discovery or otherwise.




                                               7
                               FIRST AFFIRMATIVE DEFENSE

        Each claim in the Complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the equitable principle of unclean hands. For example, on

information and belief, Plaintiff copied and used without authorization the logo in the OPC Logo

Mark.

                               THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the equitable principles of waiver, estoppel, acquiescence,

and/or laches.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiff has failed to allege facts sufficient to establish that it has any trademark rights in




the letters “OPC” or the                                              design.

                               FIFTH AFFIRMATIVE DEFENSE

        Plaintiff has failed to allege facts sufficient to establish that registration of U.S. App. No.

87/901,871 or U.S. App. No. 88/017,042 (collectively, “Level Four’s Marks”) would create a

likelihood of confusion, mistake, or deception.

                               SIXTH AFFIRMATIVE DEFENSE

        Registration of Level Four’s Marks would not create a likelihood of confusion, mistake,

or deception because, among other things, the marks differ with respect to sight, sound, meaning,

and overall commercial impression and they are used on different goods and services in different

channels of trade.




                                                   8
                            SEVENTH AFFIRMATIVE DEFENSE

       Level Four’s use of Level Four’s Marks is protected by fair use.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff has suffered no

damages or otherwise been harmed by any conduct of Level Four.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to mitigate

Plaintiff’s damages.

                             TENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Level Four’s conduct was at all

times made in good faith, engaged in without malice, and was privileged and justified.

                               OTHER DEFENSES RESERVED

       Level Four reserves all affirmative defenses available under Rule 8(c) of the Federal

Rules of Civil Procedure, and any other defenses, at law or in equity, that may be available now

or in the future based on discovery or any other factual investigation.




                                                 9
                                      COUNTERCLAIMS

       Defendant/Counterclaim-Plaintiff Level Four Orthotics and Prosthetics, Inc. (“Level

Four”), through its undersigned counsel, alleges as follows:

                                    NATURE OF ACTION

       This Counterclaim of Level Four seeks declarations that Plaintiff/Counterclaim-

Defendant Orthotic & Prosthetic Centers, Inc.’s (“O&PCI”) use of the letters “OPC” is generic

or descriptive and lacks acquired distinctiveness, and that Level Four’s word mark RESTORE




OPC and                             design mark do not infringe any valid trademark held by

O&PCI.

                                            PARTIES

       1.       Counterclaim-Plaintiff Level Four Orthotics and Prosthetics, Inc. is a corporation

organized and existing under the laws of North Carolina, and maintains a place of business at

2534 Empire Drive, Winston-Salem, North Carolina 27103. Level Four operates 21 clinics in

seven states.

       2.       Upon information and belief, Counterclaim-Defendant Orthotic & Prosthetic

Centers, Inc. is a corporation organized and existing under the laws of Florida, and maintains a

place of business at 3611 5th Avenue North, St. Petersburg, Florida 33713.

                                JURISDICTION AND VENUE

       3.       O&PCI’s Complaint purports to seek relief under the Lanham Act, 15 U.S.C. §

1125(a), and Florida’s trademark and unfair competition common laws.

       4.       This Court has jurisdiction pursuant to 15 U.S.C. § 1121(a) and 28 U.S.C. §§

1331 and 1338.




                                                10
       5.      O&PCI has subjected itself to personal jurisdiction by maintaining their lawsuit

against Level Four in this District.

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                  FACTUAL BACKGROUND

       7.      Since 1981, Level Four or its subsidiaries have operated clinics that offer

prosthetics, orthotics, and cranial remodeling. Level Four works directly with patients, health

care providers, and top physicians and therapists to ensure that its patients receive the best and

most appropriate care.

       8.      On May 1, 2018, Level 4 filed United States Trademark Application No.

87/901,871 (the “’871 Application”) for the word mark RESTORE OPC based on an intent to

use for “artificial limbs; orthopedic devices, namely, orthopedic footwear, orthopedic braces,

orthopedic devices to enable patients to stretch, exercise and strengthen the toes, legs, arms,

ankles, hands, fingers, knees and feet; prosthetic devices, namely, prosthetic arms, hips,

shoulders and legs; cranial remodeling devices, namely, orthopedic helmets” in International

Class 10; “custom creation and fabrication of artificial limbs, orthopedic devices, prosthetic

devices and cranial remodeling devices” in International Class 40; “custom design of artificial

limbs, orthopedic devices, prosthetic devices and cranial remodeling devices” in International

Class 42; and “medical services, namely, maintenance in the nature of fitting and adjustment of

artificial limbs, orthopedic devices, prosthetic devices and cranial remodeling devices” in

International Class 44.

       9.      Ten days later, on May 11, 2018, O&PCI filed United States Trademark




Application No. 87/917,850 (the “’850 Application”) for the design mark                 based on




                                               11
use for “fabrication of orthotic and prosthetic devices” in International Class 10; and “fitting of

orthotic and prosthetic devices” in International Class 44.

       10.     On June 27, 2018, Level 4 filed United States Trademark Application No.



88/017,042 (“the ’042 Application”) for the design mark                        based on an intent

to use for “artificial limbs; orthopedic devices, namely, orthopedic footwear, orthopedic braces,

orthopedic devices to enable patients to stretch, exercise and strengthen the toes, legs, arms,

ankles, hands, fingers, knees and feet; prosthetic devices, namely, prosthetic arms, hips,

shoulders and legs; cranial remodeling devices, namely, orthopedic helmets” in International

Class 10; “custom creation and fabrication of artificial limbs, orthopedic devices, prosthetic

devices and cranial remodeling devices” in International Class 40; “custom design of artificial

limbs, orthopedic devices, prosthetic devices and cranial remodeling devices” in International

Class 42; and “medical services, namely, maintenance in the nature of fitting and adjustment of

artificial limbs, orthopedic devices, prosthetic devices and cranial remodeling devices” in

International Class 44.

       11.     On September 10, 2018, the U.S. Patent and Trademark Office (“USPTO”)



refused to publish O&PCI’s ’850 Application for the                  design, citing likelihood of

confusion with Level Four’s prior ’871 Application for the word mark “RESTORE OPC.”

       12.     On or around October 17, 2018, Level Four launched a website hosted at

<restoreopc.com> where it began using the marks shown in Level Four’s ’871 Application



(“RESTORE OPC”) and ’042 Application (                          ).




                                                12
       13.        On October 23, 2018, the USPTO published Level Four’s ’871 Application



(“RESTORE OPC”) and the ’042 Application (                        ) in the Official Gazette.

       14.        Notably, in publishing the ’871 Application and the ’042 Application for

Opposition, the USPTO did not cite any likelihood of confusion with O&PCI’s ’850 Application



(            ).

       15.        On October 23, 2018, O&PCI filed Opposition No. 91244312 against Level

Four’s ’871 Application and Level Four’s ’042 Application with the Trademark Trial and Appeal

Board (“TTAB”).

       16.        On October 23, 2018, O&PCI filed its complaint in the above-captioned action

(the “Complaint”) alleging that Level Four was violating O&PCI’s alleged trademark rights in



the letters “OPC” and the design                                      . Specifically, O&PCI’s

Complaint brings claims against Level Four of unfair competition under the Lanham Act (15

U.S.C. § 1125(a)), trademark infringement under Florida common law, and unfair competition

under Florida common law.

       17.        On information and belief, the running man drawing shown in O&PCI’s ’850




Application (              ) and in the design asserted by O&PCI in its Complaint (



                                        ) are both copies and/or derivative works based on an

image owned by Shutterstock that was available at <shutterstock.com/image-vector/athletic-



                                               13
83585596> (the “Shutterstock Running Man”), as shown below.




Shutterstock Running Man formerly available        Design in O&PCI’s ’850 Application
at
https://www.shutterstock.com/image-
vector/athletic-83585596




Design from O&PCI Complaint ¶ 21


       18.     On information and belief, Shutterstock is a stock photography company that

licenses copyrighted images from its library to users for a fee.

       19.     On information and belief, Shutterstock’s terms of service for photography

licenses states that licensees may not use any licensed images, in whole or in part, as a

trademark, service mark, logo, or other indication of origin, or as a part thereof.

       20.     On information and belief, O&PCI does not have a license to use the

Shutterstock Running Man as a trademark, or to create a derivative work based on the



                                                 14
Shutterstock Running Man for use as a trademark.

          21.     On information and belief, O&PCI does not have a license to use the

Shutterstock Running Man, or to create a derivative work based on the Shutterstock Running

Man, for any purpose.

          22.     On information and belief, O&PCI has no exclusive rights in the Shutterstock

Running Man or any derivative works based on the Shutterstock Running Man.

          23.     O&PCI therefore comes to this Court with unclean hands by filing its Complaint

that seeks an injunction against Level Four based on O&PCI’s alleged trademark rights in the



unauthorized copied design shown in O&PCI’s ’850 Application (                        ) and the design



shown in O&PCI’s Complaint (                                               ).

                                   FIRST COUNTERCLAIM
                 (Declaratory Judgment that O&PCI’s Use of the Letters “OPC”
                  is Generic or Descriptive and Lacks Acquired Distinctiveness)

          24.     Level Four repeats and realleges the allegations set forth in the preceding

counterclaim paragraphs as if set forth fully in this paragraph.

          25.     An actual controversy has arisen and now exists between Level Four and O&PCI

in that O&PCI has opposed Level Four’s registration of the marks shown in the ’871

Application and the ’042 Application, and in that O&PCI alleged in its Complaint that Level




Four’s RESTORE OPC word mark and                                     design mark infringe O&PCI’s

alleged         trademark    rights    in    the        letters    “OPC”        and     the    design




                                                   15
                                          .

         26.     On information and belief, O&PCI uses the letters “OPC” and the design




                                          in connection with the operation of orthotic and

prosthetic centers that fabricate and fit orthotic and prosthetic devices.

         27.     On information and belief, the letters “OPC” as used by O&PCI stands for

“Orthotic and Prosthetic Centers.”

         28.     The letters “OPC” are commonly used in the orthotics and prosthetics field, as

shown,     for    example    and   without    limitation,   at   <opc1.com>,     <opchealth.com>,

<americanopc.com>,           <myopclinic.com>,         <coleopc.com>,          <gulfcoastopc.com>,

<opcanada.com>,       <centeropcare.com>,     <aopanet.org/resources/opc-benchmarking-survey>,

<oandpcenters.com>, and <opc2018.ca>. See the website screen shots shown in Exhibit 1.

         29.     O&PCI’s use of the letters “OPC” is generic or descriptive.

         30.     O&PCI has not offered any survey or other evidence of consumer recognition of

the letters “OPC” as a source identifier or trademark of O&PCI or of any single source.

         31.     O&PCI’s use of the letters “OPC” lacks acquired distinctiveness through

secondary meaning.

         32.     Accordingly, Level Four is entitled to a declaration that O&PCI’s use of the

letters “OPC” is generic or descriptive and lacks acquired distinctiveness through secondary

meaning.




                                                 16
                               SECOND COUNTERCLAIM
                        (Declaratory Judgment of Non-Infringement)

       33.     Level Four repeats and realleges the allegations set forth in the preceding

counterclaim paragraphs as if set forth fully in this paragraph.




       34.     Level Four’s use of the RESTORE OPC word mark and

design mark does not and will not (a) constitute unfair competition or a false designation of

origin in violation of Lanham Act § 43(a) (15 U.S.C. § 1125(a)); (b) constitute common law

trademark infringement under the laws of the State of Florida; or (c) constitute unfair

competition under the laws of the State of Florida; or (d) otherwise violate state or federal

statutory or common law.

       35.     O&PCI has not offered any evidence of actual confusion.

       36.     O&PCI has not offered any consumer survey or other evidence of likelihood of

confusion.

       37.     Accordingly, Level Four is entitled to a declaration that its use of the RESTORE




OPC word mark and                               design mark does not and will not infringe any

legitimate trademark rights owned by O&PCI in the letters “OPC” and the design mark




                                          , and that Level Four’s use of the RESTORE OPC




word mark and                             will not otherwise violate state or federal statutory or

common law.




                                                17
                                      JURY DEMAND

      Level Four hereby requests a jury on all claims triable by jury.

                                  PRAYER FOR RELIEF

      WHEREFORE, Level Four respectfully requests that this Court:

      (i)     Enter judgment in favor of Level Four on all of O&PCI’s claims and dismiss the

              Complaint with prejudice;

      (ii)    Enter judgment in favor of Level Four and against O&PCI on Counts 1 and 2 of

              Level Four’s Counterclaims;

      (iii)   Declare this case exceptional and that Level Four is the prevailing party;

      (iv)    Award Level Four its attorneys’ fees, costs and expenses; and

      (v)     Award such other and further relief as the Court deems just and proper.

Dated: January 9, 2019                         Respectfully submitted,

                                                /s/ John J. Cotter
                                                Jonathan B. Morton
                                                Florida Bar No.: 956872
                                                K&L Gates LLP
                                                Southeast Financial Center
                                                200 S Biscayne Blvd Ste. 3900
                                                Miami, FL 33131
                                                Tel: 305 539 3300
                                                Fax: 305 358 7095
                                                jonathan.morton@klgates.com

                                                John J. Cotter (pro hac vice)
                                                Eric W. Lee (pro hac vice)
                                                K&L Gates LLP
                                                One Lincoln Street
                                                Boston, MA 02111
                                                Tel: 617 261 3178
                                                Fax: 617 261 3175
                                                john.cotter@klgates.com
                                                eric.lee@klgates.com

                                                Frank L. Politano (pro hac vice)
                                                K&L Gates LLP


                                              18
 One Newark Center, Tenth Floor
 Newark, NJ 07102
 Tel: 973 848 4150
 Fax: 973 556 1570
 frank.politano@klgates.com

 Attorneys for Defendant/Counterclaim-Plaintiff,
 Level Four Orthotics and Prosthetics, Inc.




19
EXHIBIT 1
12/11/2018                                              OPC - Orthotic Prosthetic Center


                                                   We're here to help!                                          ×
                                                 Call us at: 703-698-5007




                                                     ABOUT US           SERVICES           INSURANCE & I N FO
                                                                                                CONTACT US




                         ORTHOTIC
                        PROSTHETIC
                          CENTER
                                    Where Care and Craft Come Together
                                                  




https://www.opc1.com/#orthoticprostheticcenter                                                                      1/8
12/11/2018                                                OPC - Orthotic Prosthetic Center




                                   YOUR WELLNESS. OUR PRIVILEGE.

             For over 35 years, we've had the privilege of working with truly
                      special people who have overcome profound physical
                     challenges. It is deeply rewarding to help empower our
                     patients to reclaim their lives and get back to doing the
                    activities they love. Along our journey together, we often
                 develop long lasting friendships, blurring the lines between
                 patient and caregiver. Some of our patients have partnered
                                             with us for more than 30 years.


                                                       C O N TAC T U S




https://www.opc1.com/#orthoticprostheticcenter                                               2/8
12/11/2018                                             OPC - Orthotic Prosthetic Center




                              WE START
                              WITH CARE




                                                 THE OPC DIFFERENCE

             Our OPC staff is what sets us apart. Dedicated to their craft and
              personalized patient care, our employees provide unmatched
             expertise in both prosthetics and orthotics. And when what you
               need is expert insurance advice, we’ve got you covered. Our
https://www.opc1.com/#orthoticprostheticcenter                                            3/8
12/11/2018                                                OPC - Orthotic Prosthetic Center


                seasoned insurance specialists will help you to navigate the
               complex insurance world like a pro. The majority of our highly
             skilled employees have been with OPC for more than 10 years.
               We are a close-knit company, unified by our common goal of
                  providing the highest quality care and componentry to our
                                                        patients.




                                                     Practitioners




             Elliot                              Ben Koch, CP |                              Jon Jaskiewicz,
             Weintrob, CPO |                     Director of                                 CPO | Director of
              President                          Prosthetics                                 Orthotics

             Elliot is the President of          Ben is OPC’s Director of                    Jon is OPC’s Director of
             OPC and an ABC certified            Prosthetics and an ABC                      Orthotics and an ABC
             prosthetist/orthotist. He           certified prosthetist. He                   certified
             serves as Vice Chairman             joined OPC in 2005. In                      prosthetist/orthotist. He
             and co-founder of the               addition to his work with                   joined OPC in 2004. Jon
             Virginia Orthotic                   lower limb amputees,                        is a graduate of the
             Prosthetic Association              Ben is an expert in upper                   College of William and
             (VOPA). Elliot has been             extremity prostheses.                       Mary. He began his
https://www.opc1.com/#orthoticprostheticcenter                                                                           4/8
12/11/2018                                               OPC - Orthotic Prosthetic Center

             working in the prosthetic           Ben prides himself on                      career in 1990 at Gillette
             industry for over 25                keeping an open mind                       Children's Hospital, St.
             years, treating patients            and exploring the various                  Paul, MN and has since
             who range in age from 6             prosthetic options that                    practiced in a variety of
             months to 95 years. For             are available to each                      clinical settings. He has
             over 10 years he was a              individual patient, always                 lectured at the Johns
             consultant for Ossur,               while balancing their                      Hopkins University
             teaching prosthetic fitting         specific needs, goals,                     Department of
             techniques and                      and expectations.                          Biomedical Engineering.
             component design to
             other practitioners
             throughout the country
             and abroad.




                                                    MEET OUR TEAM




https://www.opc1.com/#orthoticprostheticcenter                                                                           5/8
12/11/2018                                       OPC - Orthotic Prosthetic Center




                      WE TAKE
                    PRIDE IN OUR
                       CRAFT




                                   THE PROOF IS IN YOUR PROGRESS

               We integrate the latest technologies that enable us to create
                   the most comfortable & natural artificial limbs and braces.
                  Lightweight plastics, rugged carbon fiber, and soft silicone


https://www.opc1.com/#orthoticprostheticcenter                                      6/8
12/11/2018                                                OPC - Orthotic Prosthetic Center


                  liners make it possible for everyone, including athletes, to
                                maximize his or her endurance and comfort.




                                Prosthetics                                              Orthotics




                                  LEARN MORE                                             LEARN MORE




             HOME | OUR STORY | OUR TEAM | PROSTHETICS | ORTHOTICS | INSURANCE |
                                                 PATIENT FORMS | CONTACT US




https://www.opc1.com/#orthoticprostheticcenter                                                        7/8
12/11/2018                                             OPC - Orthotic Prosthetic Center


                                                 OUR LOCATIONS

                     OPC | Fairfax                  OPC | Rockville                          OPC | Leesburg
                     Headquarters                 5810 Hubbard Drive                      224 Cornwall Street NW
              8330 Professional Hill              Rockville, MD 20852                      Leesburg, VA 20176
                           Drive                    (301) 770-6246                             (571) 291-3121
                  Fairfax, VA 22031
                                                 Hours: By appointment                    Hours: By appointment
                   (703) 698-5007
                                                          only                                     only
                     info@opc1.com

             Hours: Monday to Friday
                       9am - 5pm




                                                      CONTACT US




https://www.opc1.com/#orthoticprostheticcenter                                                                     8/8
Physio Supplies, Chiropractor and Rehabilitation Equipment | OPC




                                                                     Trulife    Prosthetics &
                Allied Health                                      Breastcare     Orthotics


                                                              Shop by Brand




                                                              Latest News &

http://www.opchealth.com/[12/11/2018 2:37:23 PM]
Physio Supplies, Chiropractor and Rehabilitation Equipment | OPC


                                                                     Events

        Taped on orthoses for                                                              Neuromuscular Dry Needling
        athletes                                         Premax is back                    Workshops
        -Monday, 17 September 2018                       -Tuesday, 27 March 2018           -Friday, 9 March 2018


       Low-profile orthoses for returning to            Premax has returned this month     On behalf of OPC Health & Select
       sport after thumb or finger injuries.            with a new and improved            Physio, we would like to extend an
                                                        formulation to their Premax        invitation to join us for a 2-day

       DETAILS                                          DETAILS                            DETAILS


     View News Archive



                                                           Welcome to OPC
                                                               Health
      OPC Health is an Australian owned, ISO9001 accredited company.

      We have been servicing the Health Industry since 1985 as a national manufacturer and distributor of prosthetic,
      orthotic, physiotherapy, occupational therapy and podiatry products, electric physiotherapy and chiropractic couches,
      and electrotherapy and diagnostic ultrasound equipment.




   Connect With Us:



                                      Sign up to our Newsletter for Exclusive News, Discounts and Offers

                             First Name                    Last Name               Enter your email here...                     Subscribe




              OPC Health                                   Customer Services                           Our Offers
                       About                                           Contact                           New products

               Shipping & Returns                                      Sitemap                    Recently viewed products

                  Privacy Policy                                     Help / FAQ                              Search

               Terms & Conditions




http://www.opchealth.com/[12/11/2018 2:37:23 PM]
Physio Supplies, Chiropractor and Rehabilitation Equipment | OPC



                                03 9681 9666                   03 9681 9366        sales@opchealth.com.au


                                              151-159 Turner Street, Port Melbourne, Victoria 3207




  Copyright © 2018 OPC Health. All rights reserved. Online store by DBG Technologies, powered by LiveCube




http://www.opchealth.com/[12/11/2018 2:37:23 PM]
American Orthotic & Prosthetic Center | Virginia



       This website uses cookies to ensure you get the best experience on our website                   Got it!




            HOME                   ABOUT              SERVICES               PATIENTS   PROFESSIONALS         




https://www.americanopc.com/[12/11/2018 2:37:47 PM]
American Orthotic & Prosthetic Center | Virginia




     Our Mission                                      Products & Services                               American Orthotic & Pr…
                                                                                                        242 likes

     For over 28 years our mission at                 We are proud to meet the needs of
     the American Orthotic Prosthetic                 our clients. Most custom work is
     Center is to provide the best                    done in-house by our qualified             Like Page          Liked                    Share
                                                                                                                                              1


     service to optimize our patient's                staff.
     well-being and quality of life. We                                                       You like thisBe the first of your friends to
                                                      Our Certified Orthotic and              like this
     will evaluate, measure, cast,
                                                      Prosthetic experts provide
     manufacture, and fit orthopedic and
                                                      comprehensive evaluation and
     prosthetic devices, so every patient                                                               American Orthotic &
                                                      services at five different locations
     receives quality personalized care.                                                                Prosthetic Center
                                                      throughout Virginia.                              about 2 weeks ago
     Both our staff and facilities are
                                                                                              American Orthotic & Prosthetic
     American Board for Certification                 Learn more about Orthotics and          Center's Clinical Director Michael
     (ABC) certified, so you know you're              Prosthetics and receive continuing      Smith,CPO, has recently returned
     getting the best standard of care.                                                       from a Prosthetic Mission in the
                                                      educational hours by participating
                                                                                              town of Bayabas on the island of
     Our staff also keeps up to date with             in our in-service training program.     Mindanao in the Philippines.
     new industry certification as                    All classes are lead by Board           This is the continuation of our
     technology advances. We also give                                                        project to establish a fully
                                                      Certified Prosthetist and Orthotist.    functioning Prosthetic & Orthotic
     back, not only to our local
     community by volunteering at the                 Read more
     Veterans Healthcare clinics, but to
     the world as well, with missions in
     Haiti, Jamaica, and the Philippines.




     Our Services                                     Locations                              Give us a call:
     Consultations and evaluations are                Chesapeake, VA: (757) 548-5656
     provided with no obligations. Simply             Richmond, VA: (804 ) 353-9077          Call (757) 548-
     contact one of our Center locations to           Hampton, VA: (757) 827-6989
     schedule an appointment or call us Toll-         Belle Haven, VA: (757) 442-4417        5656 or (800) 328-
     Free (800) 328-9077.                             South Hill, VA: (800) 328-9077 (By



https://www.americanopc.com/[12/11/2018 2:37:47 PM]
American Orthotic & Prosthetic Center | Virginia


                                                      Appointment Only)                 9077

                                                                                        1521 Technology Drive


                                                                                        Chesapeake , VA
                                                                                        23320
     © 2018 American Orthotic and Prosthetic Center, inc., American CMG Services, inc, developed by OP Solutions
           Select Language ​ ▼
     Home | About | Services | Patients | Professionals
                                                                                        




https://www.americanopc.com/[12/11/2018 2:37:47 PM]
Orthotic and Prosthetic Clinic | James Fenton | Port St Lucie




                                                                From our family to yours
                                                                           We wish you a Merry Christmas 
                                                                                         & a Happy and Blessed
                                                                New Year
                                                                ​
                                                                            Jim, Elizabeth, Jen
              HOME                           & YokoFACILITIES FABRICATION OUR STAFF STAY CONNECTED
                                   SUCCESS GALLERY                                                                                                                        




                                                                                                       "One Step At A
                                                                                                          Time..."




                                Our Approach                                   At Orthotic & Prosthetic Clinic, we assure
                                                                                                                                    Our
                                                                                that you will be seen in a timely manner
                                                                                    and offer same day, emergency
                           Our friendly staff focuses on a team
                               approach to rehabilitation and                     appointments for new patients and
                                                                                                                                Commitment to
                            is dedicated to providing the most
                            comfortable fit possible. Orthotic &
                                                                                        existing patients alike.  
                                                                                                     
                                                                                                                                  Excellence
                                   Prosthetic Clinic is the                                                                                        
                                                                                                     
                        leader on the Treasure Coast in providing                                                            At Orthotic & Prosthetic Clinic, our goal
                                                                                                     ​                      is to help patients live as independently
                                the most personalized care.
                       We do this by listening to the concerns of                                                            as possible by providing devices which
                                   the patient and family                                                                       offer the best in fit, function, and
                      members and educating all involved in the                                                                  cosmetics. We offer a full line of
                               process of providing a specific                                                                orthotics and prosthetics recognizing
                           device to your complete satisfaction.                                                               that each person is unique and has
                                                                                                                              individual aspirations. Considerations
                                                                                                                               are made with the patient and their
                                                                                                                                          family in mind.




                                                                    Services We Offer                                                Our Mission
                           Orthotic & Prosthetic Clinic serves a full range of patient age groups and disorders from
                           pediatric patients with congenital disorders and trauma to adult and geriatric patients
                           with trauma, disease, or neuromuscular conditions.
                            
                            
                            




                                   CALL US TODAY! 772-337-7378

                                                                           Orthotic and Prosthetic Clinic accepts

https://www.myopclinic.com/[12/11/2018 2:38:17 PM]
Orthotic and Prosthetic Clinic | James Fenton | Port St Lucie



                                                                       the following insurance plans
                                                                     Medicare
                                                                     AARP
                                                                     BCBS
                                                                     Carecentrix
                                                                     Cigna                                               We know how important it
                                                                     Humana PPO                                          is to discover your needs
                                                                     Veterans Administration                             and present options that
                                                                     Workers’ Compensation                               meet them. With over 20
                                                                     Vocational Rehabilitation                         years of experience partnered
                                                                                                                          with your input, we will
                                                                      If you do not see your insurance carrier             create an individually
                                                                  listed above, please call our office and we will       crafted device made just
                                                                    check your benefits to see how we can best                     for you.
                                                                                     assist you. 
                                                                  
                                                                 We can also develop individual payment plans
                                                                            that meet your special needs.            Read more

                  © 2016 by Orthotic & Prosthetic Clinic Inc. 




https://www.myopclinic.com/[12/11/2018 2:38:17 PM]
Cole Orthotic Pediatric Center




    " Pediatric Orthotic Specialists" - Providing state- of- the- art AFOs, KAFOs, TLSOs, Scoliosis
    Bracing and Cranial Bands for infants and children in Ohio and Michigan.




                         
                        Pediatic orthotics is our only specialty. Cole Orthotic Pediatric Center has been
                        assisting children with disabilities for over 80 years. We work closely with families,
                        pediatric physicians, therapists and special education schools to provide specific
                        orthotic care for each child.
We provide a complete line of custom molded pediatric
                        orthoses including SMOs, AFOs, KAFOs, TLSOs, RGOs, night positioning orthoses,
                        standing frames, custom cranial bands and scoliosis braces.
Our company offers
                        expedited services for recent surgeries, serial castings, botox or fracture patients.
With
                        our long standing pediatric tradition, experience and expertise in mind, Cole Orthotic
                        Pediatric Center and kids go hand-in-hand.
                         

                     Copyright Cole Orthotic Pediatric Center • Web Designed and Maintained by WIN Publishing • Privacy Practices

                                                                           




http://coleopc.com/[12/11/2018 2:38:32 PM]
Gulf Coast Orthotics & Prosthetics Center, LLC



      Gulf Coast Orthotics & Prosthetics Center, LLC
      4120 Woodmere Park Blvd. Suite 7
      Venice,
FL 34293
      (941) 497-3800




      Home           Our Staff         Our Office        Our Services          New Patients          Request an Appointment       Contact Us




         
        Gulf Coast Orthotics & Prosthetics Center, LLC
                                                                                                                    Orthotics
        We are pleased to welcome you to our practice. Our patients deserve to have the information needed
        to make good choices about their health care. Our goal is to educate each patient and begin a               Prosthetics
        relevant treatment program with the highest quality of care available. That's why we've developed a
        web site loaded with valuable information about orthotic and prosthetic treatments. Whatever your
        orthotic or prosthetic need, we’ll work together to find the answers that will comfort you and bring you
        relief.

        Our web site also provides you with background about our practitioner, staff, office hours, insurance
        policies, appointment procedures, maps, directions to our office in Venice, FL and other useful
        information. We know how hectic life can be and are committed to making our practice convenient
        and accessible. We want you to feel confident that when you choose Gulf Coast Orthotics &
        Prosthetics Center, LLC, you're working with a staff of professionals who are qualified, experienced
        and caring.

        Please take a few moments to look through this site to get a better feel for our services. We also invite
        you to email or call our office at any time to request an appointment or to ask any questions. Thank
        you.




http://www.gulfcoastopc.com/[12/11/2018 2:38:51 PM]
Gulf Coast Orthotics & Prosthetics Center, LLC

         

         

        Home | Our Office | Our Staff | Our Services | New Patients | Request Appointment | Contact Us



      Gulf Coast Orthotics & Prosthetics Center, LLC Venice, FL - Gulf Coast Orthotics & Prosthetics Center, LLC,1203 Jacaranda Boulevard.,
      Venice, FL 34292 (941) 497-3800

      Copyright © 2016 Officite Disclaimer Patient Privacy




http://www.gulfcoastopc.com/[12/11/2018 2:38:51 PM]
Canadian Pharmacy Online | Medications Online | Discount Prescriptions                                                                                                                       Page 1 of 2




                                                                                                       Call Us! We will be happy to help.
                                                                                                                                                                                                  Español
                                                                                                    Like 957




                                                                                                                                       DISCOUNT CANADIAN
                                                                                                                                       ONLINE PHARMACY PRICES
                                                                                                                                       Crestor 20mg                                 84 Tablet         $86.43
                                                                                                                                       Synthroid 0.025mg                            90 Tablet         $30.65



                                                                                                                                       Get the latest news concerning your health in your
                                                                                                                                       inbox today.
                                                                                                                                        Your Email Address




   One of our Customer Care Specialists will          We have strict policies and procedures          To verify Canadian pharmacy CIPA                        If you reside outside the jurisdiction of
   contact you shortly to verbally confirm your       in place to safeguard the privacy and           certification or Pharmacy Checker                       British Columbia, Canada and a problem
   order and discuss your payment options.            security of your personal information.          certification, click on the images below:               arises with our pharmacy, you can contact
                                                                                                                                                              the College of Pharmacists at B.C. to
                                                                                                                                                              report your concern.




 When you search different websites, they typically end in .com, .org, or .net. Did you know that by the end of                       LATEST BLOG POSTS                           TESTIMONIALS
 this year websites will end in a variety of terms including .pharmacy. Seems simple and convienent, right?
 Well the .pharmacy domain has implications that could affect your health and everyday life.

 The National Association of Boards of Pharmacy (NABP) is bidding to control the .pharmacy domain. If their
 bid is successful, they will attempt to eliminate any international online pharmacies from importing affordable                     Does Laughing Gas Work For Managing Labor Pain?
 prescription drugs into the US. What this means for you is that you would no longer be able to purchase                             TweetNitrous Oxide, better known as laughing gas, is
 online prescription drugs, even from online Canadian pharmacies. This could result in you paying double or                          quickly gaining interest in the United States as an option for
 even triple the amount for the prescription drugs that you need.                                                                    expectant mothers to manage labor pains [1]. A recent
                                                                                                                                     study discovered that the use of nitrous oxide is not a very
 In addition to dispensing from a Canadian pharmacy, we also dispense your medications from international
                                                                                                                                     beneficial pain rel...
 fulfillment centers that are approved by the regulatory bodies from their respective countries. We affiliate
                                                                                                                                     Read More
 with dispensaries in the following jurisdictions that ship product to our customers: Canada, Mauritius, New
 Zealand, Singapore, Turkey, United Kingdom, India and the United States.
                                                                                                                                     Depression: The Most Common Illness in the World

                                                                                                                                     Tweet The World Health Organization recognizes
                                                                                                                                     depression as the most common illness in the world and
                                                                                                                                     estimates that 350 million people are affected by
                                                                                                                                     depression globally [1]. Depression is a condition where
                                                                                                                                     the severity of the condition varies gre...
                                                                                                                                     Read More




    Product Search                                Customer service                        Information provided on this website is for general purposes only. It is not intended to take the place of advice
                                                                                          from your practitioner.
        Search for Brand Drugs                       Over The Counter Drugs
                                                                                          All trademarks and registered trademarks appearing on this website are the property of their respective owners
        Search for Generic Drugs                     Shipping Information                 and onlinepharmaciescanada.com is not affiliated with them in any way.
        Search Drugs Alphabetically                  Privacy                              Copyright © 2018 OnlinePharmaciesCanada.com. All Rights Reserved.
        Popular Searches                             News
                                                                                          Call our toll-free HealthLine: 1-877-536-8162




https://opcanada.com/                                                                                                                                                                        12/11/2018
Canadian Pharmacy Online | Medications Online | Discount Prescriptions   Page 2 of 2


                          Contact Us
                          Sitemap
                          Blog




https://opcanada.com/                                                    12/11/2018
Center for Orthotic and Prosthetic Care - Louisville/Lexington KY, Raleigh/Durham NC, Binghamton/Elmira NY, New Albany IN




                                                                                                                     Patient Care                 Technology                   Amputee Clinics                 Contact Us
                                                                                                                     Find out more about COPC     Advances in technology can   COPC is proud to be a part      Locations in Kentucky,
                                                                                                                     and the patient care         help make life more          of regular amputee clinics...   Indiana, North Carolina and
                                                                                                                     difference... more           enjoyable... more            more                            New York... more


                                                                                   Home      About Us     Learning Center & Central Fabrication     Employment     In The News      Make Payment        Employee Login


                                                                                                                                           Our Patients, Our Friends and their stories....

                                                                                                                                           "When you lose two limbs it could devastate your life.... I recommend
                                                                                                                                           the team at COPC to anyone I see who faces the challenges that I
                                                                                                                                           have faced."

                                                                                                                                           - Jimmy Wright


                                                                                                                                            Click here to read more




                                                               Patient Support                                                                                                                     COPC Supports
                                                                                                                                                                                  Breast Cancer Awareness Event in 
                                                               Prosthetics                                                                                                                   Johnson City New York
                                                               Orthotics
                                                               Peer Visitors
                                                               Support Groups
                                                               Patient Care Coordinator
                                                               Circle of Care
                                                               Patient Care Manuals
                                                               Pediatric Amputee Care
                                                               FAQs
                                                               Locations
                                                               Contact Us


                                                                Patient Care at COPC




http://www.centeropcare.com/[12/11/2018 2:40:39 PM]
Center for Orthotic and Prosthetic Care - Louisville/Lexington KY, Raleigh/Durham NC, Binghamton/Elmira NY, New Albany IN




                                                               Patient Stories                                              Peer Visitors                                                Support Groups
                                                               Check out some of our patients                               Peer visitors are individuals who                            Information about local amputee
                                                               stories ....                                                 want to share their stories in order                         support groups in your area.
                                                                                                                            to help someone else in a similar                            Including other resources.
                                                                                                                            situation.
                                                                More Patient Stories                                        About Peer Visitors                                           About Support Groups



                                                                                                                          Email: info@centeropcare.com
                                                                       Home | About Us | Learning Center & Central Fabrication | Employment/O&P Residency | In The News | For Physicians | Employee Login

                                                                                                  Copyright 2011 Center for Orthotic and Prosthetic Care. All Rights Reserved.

                                                               Center for Orthotic and Prosthetic Care provides orthotics, prosthetics and artificial arms, legs, feet and below-knee prosthesis for amputees in the greater Raleigh NC, Durham
                                                               NC, Chapel Hill NC, Greensboro NC, Louisville KY, Lexington KY, Binghamton NY, Elmira NY and New Albany, IN areas.

                                                                 Raleigh / Durham / Chapel Hill / Greensboro / Garner / Cary / Apex / Morrisville                Artificial leg, artificial arm, artificial foot, artificial limb, prosthetics, below knee


http://www.centeropcare.com/[12/11/2018 2:40:39 PM]
Center for Orthotic and Prosthetic Care - Louisville/Lexington KY, Raleigh/Durham NC, Binghamton/Elmira NY, New Albany IN
                                                                 / Wake Forest NC prosthetic leg, arm, foot, limb and myoelectric prosthesis   prosthesis, lower leg prosthesis

                                                                 Louisville / Frankfort / Lexington KY prosthetic leg, arm, foot, limb and     Myoelectric prosthesis, transtibial prosthesis, endoskeletal prosthesis
                                                                 myoelectric prosthesis
                                                                                                                                               Orthotics
                                                                 New Albany IN prosthetic leg, arm, foot, limb and myoelectric prosthesis

                                                                 Binghampton / Elmira NY prosthetic leg, arm, foot, limb and myoelectric
                                                                 prosthesis




http://www.centeropcare.com/[12/11/2018 2:40:39 PM]
OPC Benchmarking Survey | AOPA – AMERICAN ORTHOTIC & PROSTHETIC ASSOCIATION




                                                                                                                   Member? Sign in now.
                                                                                                                                                          
   
     
     
      
    

                                                                                                                                          Custom Search




          About              Coding/Reimbursement                 Legislative/Regulatory            Members   Education          Media            Publications                Resources


                                                    AOPA Home / Resources / OPC Benchmarking Survey



                                                    OPC Benchmarking Survey
         Co-OP

         OPC Benchmarking Survey

         Careers/Job Offerings

         Research
                                                    How does your O&P Patient Care Facility Measure Up?
         AOPA Business Optimization
         Analysis Tool (BOAT)
                                                    Are you considering selling your O&P business and need to maximize its value?
         Links to Other Organizations

                                                    Do you want to own or manage a financially successful O&P business that aspires to grow?
         Patient Information

         Informational Videos                       Improve the profitability of your business by participating in AOPA’s Annual Operating Performance
                                                    Benchmarking Survey and the Bi-annual Compensation and Benefits survey. It’s the largest O&P benchmarking
         Product Directory
                                                    survey in the O&P field.
         The Center for O&P Learning

                                                    Survey participation is free for AOPA patient care facility members. And it is confidential.
         O&P Accredited Schools

         Member/Referral Directory                    Identify where your O&P facility needs to improve.
         Glossary                                     Understand how your company’s financial performance compares with similar sized companies in comparable
                                                      markets.
                                                      Make informed business decisions based on your company’s financial data.


                                                    Take the 2018 survey at www.aopa-survey.com before the July 31, 2018 deadline. Survey participants receive a
                                                    free Company Performance Report and the final published survey report.


                                                    Nonparticipants can purchase copies of previously published reports in AOPA’s bookstore.


                                                    For more information contact AOPA at 571-431-0876.




             THE AMERICAN ORTHOTIC &                  Home Page                            Contact Us                     AOPA NETWORK SITES
              PROSTHETIC ASSOCIATION
                                                      About                                Events                         AOPANETONLINE.org                   AOPA Votes
              330 John Carlyle Street, Suite 200      Coding & Reimbursement               Career Center                  Online learning, webcasts,          Connect with Policymakers
                          Alexandria, VA 22314        Legislative and Regulatory           History                        and more
                            Tel: (571) 431-0876                                                                                                               LCodeSearch.com
                                                      Members                              Mission
                            Fax: (571) 431-0899                                                                                                               Your 24/7 source for Orthotic
                                                      Education                            Privacy Policy
                             info@AOPAnet.org                                                                                                                 & Prosthetic Coding
                                                      Media                                Patients
                                                      Publications
                                                      Resources
                                                      O&P Almanac
                                                      Lcodesearch.com




http://www.aopanet.org/resources/opc-benchmarking-survey/[12/11/2018 2:41:00 PM]
OPC Benchmarking Survey | AOPA – AMERICAN ORTHOTIC & PROSTHETIC ASSOCIATION




http://www.aopanet.org/resources/opc-benchmarking-survey/[12/11/2018 2:41:00 PM]
12/11/2018                  TOPC – The Orthotic & Prosthetic Centers




                                                                   search   




                            Prosthetics




                                                                            


https://oandpcenters.com/                                                       1/8
12/11/2018                               TOPC – The Orthotic & Prosthetic Centers




               At the Orthotic and Prosthetic Centers, you'll nd professionals
                      who are dedicated to delivering the highest levels
                               of quality care for our patients.




                                 For Parents & Patients
                                            Overview


                                          Our Services


                                        Spinal Orthoses


                                  Upper & Lower Limb Orthoses


                                   Pediatric Orthotic Solutions


                                           Prosthetics


                                     Make An Appointment




                               For Medical Professionals

                                            Overview


                                                                                    


https://oandpcenters.com/
                                          Our Services                                  2/8
12/11/2018                                  TOPC – The Orthotic & Prosthetic Centers
                                             Our Services


                                           Spinal Orthoses


                                    Upper & Lower Limb Orthoses


                                      Pediatric Orthotic Solutions


                                              Prosthetics


                                          Contact Our O ce




        Make a payment


        We make it easy and secure.
        Need to make a payment on your account? You can pay online securely. It’s easy and
        convenient.




                                                                                             


https://oandpcenters.com/                                                                        3/8
12/11/2018                                          TOPC – The Orthotic & Prosthetic Centers




           Our American Board Certi ed Orthotists and Prosthetists play a
        crucial role in helping patients achieve and maintain the highest quality
                              of life and rehabilitation goals.
             We have a proven track record of expertise in custom t and
                                         fabrication
                of spinal, upper and lower limb orthotics and prosthetics.




                                                                                                   Our D




         George Boutross
         ABC Certi ed Prosthetist, Orthotist, CPO

         George Boutross is an ABC Certi ed Prosthetist / Orthotist and fellow of the American Academ
         experience to the practice.
                                                                                               


https://oandpcenters.com/                                                                            4/8
12/11/2018                                          TOPC – The Orthotic & Prosthetic Centers


             Read More




         John Zakrzewski
         ABC Certi ed Prosthetist, Orthotist, CPO

         John Zakrzewski is a certi ed Prosthetist, Orthotist with expertise in prosthetics and orthotics.
         and microprocessor technology integration. John also specializes in adult foot and ankle ortho


             Read More




                                                                                                     Our L




                                                                                                 


https://oandpcenters.com/                                                                               5/8
12/11/2018                                  TOPC – The Orthotic & Prosthetic Centers


             TOPC
              OPC Locations




  Map data ©2018 Google     Terms   20 mi




        Braintree
        197 Quincy Avenue
        (Route 53)
        Braintree, MA 02184

        O ce: 781 794 9991
        Toll Free: 800 634 0606
        Fax: 781 794 1769
        info@oandpcenters.com

        Hours:
        Monday – Friday
        8:30am – 4:30pm




        Methuen                                                                        


https://oandpcenters.com/                                                                  6/8
12/11/2018                          TOPC – The Orthotic & Prosthetic Centers

        380 Merrimack Street
        Suite 2A
        Methuen, MA 01844

        O ce: 781 794 9991
        Toll Free: 800 634 0606
        Fax: 781 794 1769
        info@oandpcenters.com

        Hours:
        Tuesday, Thursday, Friday
        10:00am – 4:30pm




        North Smith eld
        63 Eddie Dowling Highway
        North Smith eld, RI 02896

        O ce: 781 794 9991
        Toll Free: 800 634 0606
        Fax: 781 794 1769
        info@oandpcenters.com

        Hours:
        Alternating Mondays
        8:30am – 4:30pm




        Plymouth
        124 Long Pond Road
        Suite 3
        Plymouth, MA 02360

        O ce: 774 773 9739
        Fax: 774 773 9679
        info@oandpcenters.com                                                  


https://oandpcenters.com/                                                          7/8
12/11/2018                        TOPC – The Orthotic & Prosthetic Centers

        Hours:
        Wednesday
        8:30am – 5:00pm




        West Yarmouth
        126B Mid Tech Drive
        West Yarmouth, MA 02673

        O ce: 508 775 2570
        Fax: 508 775 7609
        info@oandpcenters.com

        Hours:
        Monday – Friday
        8:30am – 5:00pm




                                                                             


https://oandpcenters.com/                                                        8/8
OPC 2018 National Conference – Orthotics Prosthetics Canada




                Home         About           Travel/Accommodations   Delegates   Exhibitors/Sponsors
                                                                                                	

                Programming              Abstracts/Presentations



               SAVE THE DATE! AUGUST 5-8, 2020 OPC National Conference
               in Fredericton, NB



                                                                                                      




                 About Ottawa




http://www.opc2018.ca/[12/11/2018 2:41:20 PM]
OPC 2018 National Conference – Orthotics Prosthetics Canada




                 The Nation’s capital, Ottawa is a cosmopolitan and picturesque city that boasts as much accessible
                 nature as cultural sites and famous landmarks. Discover Canada’s heritage by walking along the Rideau
                 Canal (a UNESCO World Heritage Site) or exploring world-class museums and art galleries.

                 Ottawa Tourism

                 City of Ottawa




                 The Westin Hotel




                 The Westin Hotel is located in the heart of the Ottawa downtown core with stunning views of Parliament
                 Hill and the famous Rideau Canal. A block of rooms has been reserved for the OPC National Conference
                 Delegates.

                 The Westin Hotel Ottawa




                 Sponsors & Exhibitors




                 Develop relationships with new prospects and strengthen ties with existing clients at the largest
                 gathering of O&P professionals in Canada.




                 Planning Committee


http://www.opc2018.ca/[12/11/2018 2:41:20 PM]
OPC 2018 National Conference – Orthotics Prosthetics Canada

                 Committee Chair:
                 Paul J. Osborne, CP(c), FCBC

                 Committee Members:

                 Christa Bell, CO(c)
                 Jacci Bowie, RTPO(c)
                 Jarrod Eccles, RTO(c)
                 Anna Gibbs, RTP(c)
                 Chris Hemperek, RTO(c)
                 Connor Pardy, CPO(c)
                 Sam Smith, CP(c)
                  

                 OPC Staff:
                 Dana Cooper
                 Sandra Fyfe
                 Lindsay Pealow
                 Kathryn Cyr



             Contact Us
             OPC National Office:
             Orthotics Prosthetics Canada
             202 – 300 March Road
             Ottawa ON K2K 2E2

             Telephone: 613.595.1919
             Fax: 613.595.1155
             Web: www.opcanada.ca
             Email: info@opcanada.ca

             Inquiries: Sandra Fyfe at sandra@opcanada.ca




                  Copyright© 2017, Orthotics Prosthetics Canada (OPC). All Rights Reserved.




http://www.opc2018.ca/[12/11/2018 2:41:20 PM]
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 9, 2019, I electronically filed the foregoing with

the Clerk of the Court pursuant to the Administrative Procedures for Electronic Filing in Civil

and Criminal Case of the Middle District of Florida using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record who have registered to receive notices from the

Court under the CM/ECF system.

                                                     /s/ John J. Cotter

                                        SERVICE LIST
                                    8:18-cv-02609-SDM-SPF

Stephen J. Leahu, Esq.                             Jonathan B. Morton, Esq.
Email: sleahu@brinksgilson.com                     Florida Bar No.: 956872
Alejandro J. Fernandez, Esq.                       K&L Gates LLP
Email: afernandez@brinksgilson.com                 Southeast Financial Center
Brinks Gilson & Lione                              200 S Biscayne Blvd Ste. 3900
SunTrust Financial Center                          Miami, FL 33131
401 E. Jackson St., Suite 3500                     Tel: 305 539 3300
Tampa, FL 33602-5225                               Fax: 305 358 7095
Tel.: 813.275.5024                                 jonathan.morton@klgates.com
Fax: 813.275.5021
                                             John J. Cotter, Esq. (pro hac vice)
Attorney for Plaintiff Orthotic & Prosthetic Eric W. Lee, Esq. (pro hac vice)
Centers, Inc.                                K&L Gates LLP
                                             One Lincoln Street
                                             Boston, MA 02111
                                             Tel: 617 261 3178
                                             Fax: 617 261 3175
                                             john.cotter@klgates.com
                                             eric.lee@klgates.com

                                                   Frank L. Politano, Esq. (pro hac vice)
                                                   K&L Gates LLP
                                                   One Newark Center, Tenth Floor
                                                   Newark, NJ 07102
                                                   Tel: 973 848 4150
                                                   Fax: 973 556 1570
                                                   frank.politano@klgates.com

                                                   Attorneys for Defendant, Level Four Orthotics
                                                   and Prosthetics, Inc.



                                                20
